Case 1:16-cr-00809-VM Document 538 Filed 07/16/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, .
: 16 CR 809 (VM)
-against- : ORDER
WALSTON OWEN, et al.,
Defendants.
----- X

VICTOR MARRERO, U.S.D.J.:

By letter dated July 14, 2020, counsel for defendant Walston
Owen request that the time to object to the Probation
Department’s first pre-sentencing report (“PSR”) disclosure,
and the deadline for the Probation Department to file its final
PSR, be extended by two weeks. (See Dkt. No. 537.) The Probation
Department has separately requested that the deadline to file
the final PSR be extended to August 14, 2020. Accordingly, it
is hereby ordered that the time for Walston Owen to object to
the first PSR disclosure be extended by two weeks, and that the
deadline for the final PSR be extended to August 14, 2020.

SO ORDERED:

Dated: New York, New York
16 July 2020

 

J gi AF
gi o

 

Victor Marrero
U8 Disa:
